DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 has been considered and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1)("Jo") in view of  Wang (US 20180216942 A1) ("Wang").
In regards to claim 1, Jo teaches a method for creating a digital map by a control unit (Jo Paragraph 54 “In particular the enhanced digital partial map 5 can be created from the received digital partial map 4 as well as the image 3 of the environment U. The received digital partial map 4 can be enhanced by the computing device 52”), comprising the following steps: receiving measured data of at least one sensor from at least one mapping vehicle (Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); and subdividing the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle,; wherein the map sections are created along the road course, the map sections including pieces of connection information related to one another, which correspond with the road course (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4”)
Jo, however, fails to explicitly disclose generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle.
Wang, however, teaches generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include generating the digital map based on the received measured data, and the ascertained positions and (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).
In regards to claim 2, Jo in view of Wang teaches wherein the map sections are created having: (i) an equal or unequal shape, size, position within the digital map and/or (ii) an angle orientation relative to one another, and wherein the map sections are formed bordering one another and/or overlapping one another (Jo Paragraph 12 “Preferably the respective environmental regions of the digital partial maps each are of equal size”).
In regards to claim 3, Jo in view of Wang teaches wherein the map sections are created to include respective center points, the respective center point of at least one of the map sections being formed along the road course (Wang Paragraph 67 “The candidate cell with the high similarity score from the fine search candidate cells 420 can be then be determined as coinciding with the center of the HD map feature space” | Paragraph 70 “As described above, an object of the localization module 301 is alignment of an ADV feature space, generated from a 3D point cloud of sensor data, to a high definition (HD) map feature space that is centered on a location, e.g. a GPS coordinate, obtained by the ADV. Aligning the ADV feature space to the HD map feature space is an operation in a process to determine the ADV location in the real world, and with respect to the HD map, with high accuracy.”). 
In regards to claim 4, Jo in view of Wang teaches wherein the map sections are created to include geographical coordinates, which define the borders of the map sections (Jo Paragraph 18 “Advantageously, the area of validity of the digital partial map is fixed within a predetermined stationary reference system. In particular the area of validity of the digital partial map is fixed with regard to the area predetermined by the digital map. The area predetermined by the digital map can be fixed with regard to global coordinates, for instance longitudes and latitudes. Thereby it is ensured that the digital partial map is universally employable for different motor vehicles.”).
In regards to claim 5, Jo in view of Wang teaches wherein at least one trajectory and/or one width of the road course through each of at least one respective map section of the map sections is stored in the respective map section (Jo Paragraph 36 “FIG. 2 an exemplary trajectory of a motor vehicle through environmental regions, which are represented by various digital partial maps;”).
In regards to claim 6, Jo in view of Wang teaches wherein at least one driving direction and/or one lane count of the road course through each of at least one respective map section of the map sections is stored in the respective map section (Wang Paragraph 57-58 “ For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 303 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 303 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352. Based on a decision for each of the objects perceived, planning module 304 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle).”).
In regards to claim 9, Jo teaches a control unit configured to create a digital map by a control unit, the control unit configured to: (Jo Paragraph 14 “In preferred embodiments the localizing and/or the enhancing of the digital map is effected in the motor vehicle, for instance in a computing device of the motor vehicle”), comprising the following steps: receive measured data of at least one sensor from at least one mapping vehicle (Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); ascertain positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); and subdivide the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle,; wherein the map sections are created along the road course, the map sections including pieces of connection information related to one another, which correspond with the road course (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4”)

Wang, however, teaches generate the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); receive data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; and receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle, as taught by Wang as disclosed above, in order to effectively determine the position of a vehicle in the generated map (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).
(Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); and subdividing the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle,; wherein the map sections are created along the road course, the map sections including pieces of connection information related to one another, which correspond with the road course (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4”)
Jo, however, fails to explicitly disclose , a non-transitory machine-readable memory medium on which is stored a computer program for creating a digital map by a control unit, the computer program, when executed by a computer or control unit, causing the computer or the control unit to perform the following steps generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle.
Wang, however, teaches , a non-transitory machine-readable memory medium on which is stored a computer program for creating a digital map by a control unit, the computer program, when executed by a computer or control unit, causing the computer or the control unit to perform the following steps (Wang Paragraph 93 “However in other embodiments, the mass storage may primarily be implemented using a hard disk drive (HDD) with a smaller amount of SSD storage to act as a SSD cache to enable non-volatile storage of context state and other such information during power down events so that a fast power up can occur on re-initiation of system activities. Also a flash device may be coupled to processor 1501, e.g., via a serial peripheral interface (SPI). This flash device may provide for non-volatile storage of system software, including BIOS as well as other firmware of the system.”); generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); receiving data of at least one road course from a database, or ascertaining the data of the at least one (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include a non-transitory machine-readable memory medium that includes generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; and receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle, as taught by Wang as disclosed above, in order to effectively determine the position of a vehicle in the generated map (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1) in view of Wang (US 20180216942 A1) ("Wang") and in view of Zaum (WO 2019072524 A1) ("Zaum")
In regards to claim 7, Jo in view of Wang fail to explicitly disclose wherein the pieces of connection information of each respective map section of the map sections is stored in the respective map section as a function of the road course and of at least one driving direction along the road course, at least one map section of the map sections being created as a function of a driving direction along the road course.
Zaum, however, teaches wherein the pieces of connection information of each respective map section of the map sections is stored in the respective map section as a function of the road course and (Zaum Page 3 “Subsequently, a mapping decision is made by one on the Mapping servers have implemented decision logic and send an individual mapping request based on the mapping decision to the at least one fleet vehicle, wherein the mapping request for individual fleet vehicles may include different information. The mapping data is transmitted from the at least one fleet vehicle to the mapping server depending on the individual mapping request and using the mapping data in the mapping of the link. In this way, the respective mapping vehicles of the fleet will only transmit sensor data, if this really for the Creation and / or updating of a map are needed” | Page 4 “Another object of the invention is an apparatus for mapping a link, comprising a central mapping server, wherein the central mapping server with a server-side Communication interface is equipped. Furthermore, the device has at least one, preferably a plurality of fleet vehicles, the at least one fleet vehicle each having at least one sensor suitable for detecting mapping data with a vehicle-side sensor Communication interface, as well as with a vehicle-side control device is equipped, the server-side communication interface and the vehicle-side communication interface are set up for the exchange of data. The mapping server is set up to run a Mapping decision and an individual mapping request based on the mapping decision to the at least one Fleet vehicle to send, where the mapping requirement for individual fleet vehicles may contain different information. The Vehicle-side control device, the at least one sensor and the vehicle-side communication interface are adapted to in Depending on the individual mapping requirement, collect mapping data and send it to the mapping server.” | Page 5 “The monitoring of when the Fleet vehicles 3a, 3b enter into the rectangles, for example, using the vehicle's GPS modules or centralized on the server computer. Transferring the mapping data from the fleet vehicles 3a, 3b to the Mapping server 5 thus takes place according to the invention as a function of the individual mapping requirement, in turn, from the on the Mapping Server 5 implemented decision logic is set).
(Zaum Abstract “wherein the mapping request can contain different information for individual fleet vehicles;  transmitting mapping data from the at least one fleet vehicle to the mapping server on the basis of the individual mapping request, and using the mapping data when mapping the route section. The invention further relates to a corresponding device.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1) in view of Wang (US 20180216942 A1) ("Wang") in view of Hasberg (US 20170177950 A1) ("Hasberg").
In regards to claim 8, Jo in view of Wang fail to explicitly disclose wherein the at least two map sections of the map sections are created with stored pieces of meta-information.
Hasberg, however, teaches wherein the at least two map sections of the map sections are created with stored pieces of meta-information (Hasberg Paragraphs 14-15 “One specific embodiment provides that the at least two map segments be created in a way that uses at least two recorded driving environment data sets and the at least two evaluated driving environment data sets for the creation process. One specific embodiment provides that the at least two map segments be created in a way that uses the at least two recorded driving environment data sets, the at least two evaluated driving environment data sets, as well as the at least two positions, and/or the at least two position curves of the at least one vehicle” | Paragraph 20 “A device according to the present invention for a vehicle for recording, evaluating, and transmitting data sets and for mapping includes a recording arrangement for recording at least two driving environment data sets, these at least two driving environment data sets representing the driving environment of at least one vehicle, and an evaluation arrangement for evaluating the at least two driving environment data sets. It also includes a creating arrangement for creating at least two map segments from the at least two driving environment data sets and the at least two evaluated driving environment data sets”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang so that the at least two map sections of the map sections are created with stored pieces of meta-information, as taught by Hasberg as disclosed above, in order to effectively create and identify map sections (Hasberg Paragraph 6 “A second method according to the present invention for transmitting data sets for mapping includes a step of recording at least two driving environment data sets, these at least two driving environment data sets representing the driving environment of at least one vehicle, a step of evaluating the at least two driving environment data sets”),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667   
                                                                                                                                                                                                     /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667